                 Case 3:16-cv-02954-LB Document 335 Filed 07/11/19 Page 1 of 3


                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA

COURT TRIAL MINUTE ORDER

Case No. 3:16-cv-02954-LB                           Case Name: Grouse River Outfitters Ltd. V Oracle Corp.

Date: July 11, 2019                                 Time: 8:28 – 2:36


The Honorable Laurel Beeler

Clerk: Elaine Kabiling                              Court Reporter: JoAnn Bryce / Ana Dub

COUNSEL FOR PLTF: Loren Kieve, Meng Xi and Stephen Susman
COUNSEL FOR DEFT: Sarah Ray, Alicia Jovais, Diana Aguilar and Elyse Greenwald


                                                    Further Trial: July 12, 2019

PROCEEDINGS:
***See Attached Trial Log***


WITNESSES:
Ryan Murphy


ADMITTED EXHIBITS:
#31, 28, 44, 503, 22, 226, 25, 31, 45, 27, 247, 220, 26, 143, 213, 204, 16, 205, 217, 250, 31A, 44A, 260, 241




Case No: 16-cv-2954           Case Name: Grouse River Outfitters Ltd. v Oracle Corporation
                  Case 3:16-cv-02954-LB Document 335 Filed 07/11/19 Page 2 of 3

                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA

                              TRIAL LOG, EXHIBIT and WITNESS LIST

 JUDGE:                              PLAINTIFF ATTORNEY:                    DEFENSE ATTORNEY:
 Laurel Beeler                       Loren Kieve, Stephen Susman,           Sarah Ray, Alicia Jovais, Scott
                                     Meng Xi                                Gattey, Diana Aguilar, Elyse
                                                                            Greenwald
 TRIAL DATE:                         REPORTER(S):                           CLERK:
 07/11/2019                          JoAnn Bryce / Ana Dub                  Elaine Kabiling

 PLF    DEF TIME
 NO.    NO. OFFERED             ID      ADM     DESCRIPTION
                                                Court and counsel are present in open court. Outside the
                 8:28 AM                        presence of the jury, court and counsel discuss legal matters
                                                as set forth on the record.
                 8:45 AM                        Court stands in recess to await the arrival of the jury.
                                                Court, counsel and jury are present in open court. Court
                 8:47 AM                        briefly addresses jury regarding adverse party witness.
                                                RYAN MURPHY is sworn and examined by Mr. Susman.
                                                Email from Dinesh Charuasia to Daniel Fernandez,
 31              7/11/2019        X       X     Lawrence Schiller, and Satish Iyer re ‘GRO –
                                                Outstanding Issues’
                 10:21 AM                       Court takes its morning recess.
                                                All are again present in open court. Mr. Murphy resumes
                 10:38 AM
                                                the stand for further examination by Mr. Susman.
 28              7/11/2019        X       X     GRO – Omni-channel loyalty for testing
                                                Grouse River – Script #2 – Purchase Orders “Open to
 44              7/11/2019        X       X
                                                Buy” the facts
                                                Email from Karen Messick to Ryan Murphy and Satish
 22              7/11/2019        X       X
                                                Iyer re “Servers downsync failing”
 226             7/11/2019        X       X     Dead-on-Arrival: J709291 Grouse River Outfitters, Ltd.
                                                11/10 UPDATE: Project Issues Needing Escalations -
 25              7/11/2019        X       X
                                                Karen
 45              7/11/2019        X       X     Grouse River time entry
                                                S2 – Issue 314297: NSPOS>Cannot Issue Gift
 27              7/11/2019        X       X     Cards>SCCS.IssueGiftCard results in empty error
                                                message and no card is issued
 247             7/11/2019        X       X     Escalation – Case and Issue Severity Status Definition
 220             7/11/2019        X       X     Grouse River Process – Please Help
 26              7/11/2019        X       X     Gift cards for POS – Oriebar Brown
                                                5/13/2014 presentation titled, “Grouse River NetSuite
 143             7/11/2019        X       X
                                                Implementation Kick-off”


Case No: 16-cv-2954          Case Name: Grouse River Outfitters Ltd. v Oracle Corporation
               Case 3:16-cv-02954-LB Document 335 Filed 07/11/19 Page 3 of 3

                      TRIAL LOG, EXHIBIT and WITNESS LIST CONTINUED

 PLF DEF DATE/TIME
 NO. NO. OFFERED   ID               ADM     DESCRIPTION
 213     7/11/2019   X               X      NS Status Report File
 204         7/11/2019        X       X     GRO – stumbling blocks
 16          7/11/2019       X        X     GRO – CAR **URGENT**…now REALLY urgent…!
                                            Urgent: New Case #2041140: ‘Defect – Cannot Configure
 205         7/11/2019       X        X     MPS EMV Due to Missing Columns in the RA_MPS
                                            Database Table
                                            10/15-16/2014 email chain btw Karen Messick, Nikolay
 503         7/11/2019       X        X
                                            Komissarenko, David Otocka, Ryan Murphy, and others
 217         7/11/2019       X        X     Open Issue Tracker
 250         7/11/2019       X        X     NS Support Data
             12:15 PM                       Court takes its noon recess.
                                            All are again present in open court. Mr. Murphy resumes the
             12:33 PM
                                            stand for further examination by Mr. Susman.
                                            Attachment to Lawrence Schiller’s response to D.
 31A         7/11/2019       X        X
                                            Chaurasia Email
                                            Full version of email from Subu Ganesan to David
 44A         7/11/2019       X        X     Mason-Jocksch re Grouse River – Script #2 – Purchase
                                            Orders “Open to Buy”
                                            10/22/2015 email from C. Chi to R. Go and S. Ganesan re
 260         7/11/2019       X        X
                                            Follow Up PS-CM-AM all – Grouse River
 241         7/11/2019       X        X     Oracle 10-Q
             12:43 PM                       Examination by Ms. Ray.
             2:05 PM                        Examination by Mr. Susman.
                                            Witness is thanked and excused. The jury is admonished
                                            and the court declares the evening recess. Matter is
             2:14 PM                        continued to Friday, July 12, 2019 at 8:30 AM for Further
                                            Jury Trial. Outside the presence of the jury, Court and
                                            counsel discuss scheduling, not reported.
             2:36 PM                        Court adjourns.




Case No: 16-cv-2954       Case Name: Grouse River Outfitters Ltd. v Oracle Corporation
